       Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA
                           DAVENPORT DIVISION

 JOHN DOE, and all others similarly
 situated,
                                                      No. 3:20-cv-0005-JAJ-CFB
               Plaintiffs,
 vs.
                                                    OPINION AND ORDER
 GREGORY SCOTT STEPHEN,                         REGARDING DEFENDANT AAU’S
 BARNSTORMERS BASKETBALL,                          MOTION TO DISMISS and
 INC. d/b/a BARNSTORMERS                         DEFENDANT BARNSTORMERS
 BASKETBALL OF IOWA, AMATEUR                      BASKETBALL’S MOTION TO
 ATHLETIC UNION OF THE UNITED                     REMAND TO STATE COURT
 STATES, INC., and ADIDAS
 AMERICA, INC.,

               Defendants.
                             ___________________________

       This action arises from the sexual exploitation and abuse of minor athletes by the
coach of youth basketball teams. This action is now before the court on the May 21, 2020,
Motion To Dismiss [Dkt. No. 28] by the amateur athletic union in which the youth
basketball teams played. The plaintiff, one of the minor athletes alleging abuse, filed his
Resistance [Dkt. No. 33] on June 4, 2020, and the amateur athletic union filed its Reply
[Dkt. No. 35] on June 11, 2020. This action is also before the court on the May 21, 2020,
Motion To Remand To State Court [Dkt. No. 29] by the defendant youth basketball
organization for which the putative class of minor athletes played. The plaintiff filed his
Response [Dkt. No. 31] on June 4, 2020, and the sportswear company that sponsored the
youth basketball teams filed a Resistance [Dkt. No. 39] to the Motion To Remand on June
15, 2020. The youth basketball organization filed no reply. For the reasons stated below,
the amateur athletic union’s May 21, 2020, Motion To Dismiss [Dkt. No. 28] is DENIED,
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 2 of 13




and the youth basketball association’s May 21, 2020, Motion To Remand To State Court
[Dkt. No. 29] is also DENIED.


                                   I.     INTRODUCTION
                                 A.      Factual Background
       The factual background to this litigation has been set out in some detail in previous
rulings. Thus, the statement of factual background, here, is brief. Plaintiff John Doe
alleges that defendant Gregory Scott Stephen, a co-founder and co-director of and coach
for defendant Barnstormers Basketball, Inc., (BBI) used his position of authority in BBI to
secretly record nude videos of BBI’s minor athletes. BBI is a youth basketball organization
in the state of Iowa that fields more than a dozen boys’ basketball teams for 4th through
12th grade student athletes and girls’ basketball teams for 7th through 11th grade student
athletes. The teams play in leagues and tournaments organized by defendant Amateur
Athletic Union (AAU).         Defendant adidas America, Inc., 1 a sportswear company,
sponsored BBI’s AAU teams pursuant to a sponsorship agreement negotiated with
Stephen.
       Stephen was indicted on April 5, 2018, in the Northern District of Iowa on charges
of violating 18 U.S.C. §§ 2252(a)(1) and 2252(b)(1) for acts related to the “transportation”
of child pornography. 2 A superseding indictment filed June 27, 2018, charged Stephen
with five counts of sexual exploitation of a minor involving production of child
pornography, in violation of 18 U.S.C. § 2251(a) and (c), one count of possession of child
pornography in violation of 18 U.S.C. § 2252(a)(4)(B), and one count of transporting child


       1
          Defendant adidas America, Inc., has indicated that its name is not capitalized. The court
will follow that preference except where quoting sources that did not do so.
       2
         “Transportation” of child pornography includes transmission or transfer of photographs
by means of the internet or by computer, as well as physically transporting them. See United States
v. Runyan, 290 F.3d 223, 239 (5th Cir.), cert. denied, 537 U.S. 888 (2002); United States v.
Whiting, 165 F.3d 631, 634 (8th Cir. 1999).

                                                2
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 3 of 13




pornography in violation of 18 U.S.C. §§ 2252(a)(1) and (b)(2). On October 9, 2018,
Stephen changed his plea to guilty. Pursuant to a plea agreement, filed October 18, 2018,
Stephen admitted that he used a hidden camera device to secretly record several nude minor
boys in hotel rooms.


                             B.     Procedural Background
       This action was originally filed in the Iowa District Court for Johnson County on
November 2, 2018. While this action was in state court, the AAU filed a Motion To
Compel Arbitration, Or In The Alternative, To Dismiss For Improper Venue on February
1, 2019, requesting that the court compel arbitration of the claims by Doe against the AAU
and dismiss the action against the AAU, but if the court declined to do so, to dismiss the
action based on a mandatory forum selection clause in the AAU membership documents.
Eventually, on October 16, 2019, the Iowa district court entered a Ruling On Motion To
Compel Arbitration granting AAU’s Motion To Compel Arbitration, but instead of
dismissing the action against AAU, the court stayed the case against AAU “until such time
as the Court receives certification from the parties that arbitration between Plaintiff and
AAU has been completed.”
       On December 5, 2019, Doe filed a motion for leave to file a Third Amended Class
Action Petition At Law & Jury Demand adding a claim against adidas. The Iowa District
Court granted Doe’s motion for leave to amend, and the Third Amended Class Action
Petition was filed on December 19, 2019. In Count VI of the Third Amended Complaint,
Doe added a “negligence” claim against adidas. On January 9, 2020, adidas removed this
action to this federal court pursuant to 28 U.S.C. § 1441 and the Class Action Fairness Act
of 2005 (CAFA), 28 U.S.C. § 1332(d).
       On January 16, 2020, adidas filed its Motion To Compel Arbitration And Stay
Action Against adidas [Dkt. No. 6] and its Motion To Stay Deadlines Applicable To adidas
Pending Resolution Of adidas’s Motion To Compel Arbitration [Dkt. No. 7]. In an Opinion

                                            3
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 4 of 13




And Order [Dkt. No. 23], filed March 4, 2020, this court granted both of adidas’s motions,
stayed this action as to adidas, compelled Doe and adidas to arbitrate Doe’s individual
claim against adidas, and stayed this action as to all further proceedings involving adidas
pending conclusion of any arbitration pursuant to 9 U.S.C. § 3.
       The motions now before the court followed on May 21, 2020.


                                 II.     INTRODUCTION
       There is little overlap between the two motions now before the court. Therefore,
the court will address first the motion filed first, which is the AAU’s May 21, 2020, Motion
To Dismiss.


                           A.     The AAU’s Motion To Dismiss
       1.     Arguments of the parties
       The AAU argues, in essence, that it is not a proper party and should be dismissed
from this case, because Doe has been ordered to arbitrate his claims against the AAU in
Florida, and it is unduly burdensome, inconsistent with AAU’s right to due process, and
inconsistent with Iowa law and the Federal Arbitration Act (FAA), to require AAU to
remain a party to this case. The AAU argues that Doe has agreed that the AAU is not a
participant in this case. That being so, the AAU argues that it has become unduly
burdensome for it to monitor the filings in this case when it has no obligation or opportunity
to respond to any such filings. The AAU argues that Doe has not filed an arbitration
demand, so that Doe has no rights against the AAU in this court and no right to insist that
the AAU remain a party to this case. The AAU also suggests that no appeal of an
arbitration order would be to this court but would be to the court in Florida. The AAU also
argues that just “being along for the ride” denies it due process, so dismissal is appropriate,
even if such dismissal results in piecemeal litigation. Finally, the AAU argues that it is not



                                              4
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 5 of 13




now, and may never be, a party to this litigation, so there is no basis for the court to exercise
jurisdiction over the AAU.
       Doe responds that the AAU remains a party, albeit one against which proceedings
are stayed. Doe argues that, if an arbitrator were to dismiss the arbitration on the threshold
issues of applicability and enforceability of the arbitration clause, his claims against the
AAU would be sent back to this court. Doe argues that his agreement that the AAU need
not participate while stayed is not an agreement that the AAU is not a party to this case.
Doe also argues that the AAU is not unduly burdened or denied due process, where it
suffers no more than the results of its status as a stayed party. Furthermore, Doe argues
that the CAFA provides for subject matter jurisdiction over all defendants in appropriate
cases, so that the AAU is still a proper party.
       In reply, the AAU shifts its ground to argue that the court has the ability and
discretion to dismiss the AAU from this case without prejudice, pending completion of
arbitration. It argues that, unless dismissed, it may be prejudiced by rulings on matters on
which it has no opportunity to be heard. Consequently, the AAU argues that, if the court
will not dismiss it, the court should issue an order expressly addressing the existing stay
and the AAU’s reservation of rights.
       2.     Discussion
       Taking the AAU’s jurisdictional challenge first, the Eighth Circuit Court of Appeals
has explained,
              “Under CAFA, federal courts have jurisdiction over class
              actions in which the amount in controversy exceeds
              $5,000,000 in the aggregate; there is minimal (as opposed to
              complete) diversity among the parties, i.e., any class member
              and any defendant are citizens of different states; and there are
              at least 100 members in the class.” Westerfeld v. Indep.
              Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010) (citing 28
              U.S.C. § 1332(d)).




                                               5
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 6 of 13




Hargis v. Access Capital Funding, LLC, 674 F.3d 783, 788 (8th Cir. 2012). Thus, CAFA
jurisdiction is not piecemeal, that is, applicable only to certain defendants, but applies to
the entire action, including the claims against the AAU, here.
       Next, the AAU did not cease to be a party to this action when the Iowa district court
stayed Doe’s claims against the AAU, rather than dismissing them. Staying the case was
authorized by the Federal Arbitration Act (FAA), 9 U.S.C. § 3, and nothing in that statute
or any other authority cited by the AAU makes such a stay comparable to dismissal with
or without prejudice. To the extent that the AAU suggests that this court should now
second-guess the Iowa district court’s decision to stay this action rather than dismiss it as
to Doe’s claims against the AAU, the court declines to do so. The district court has
discretion to stay an action or dismiss it pending resolution of arbitration. See McLeod v.
Gen. Mills, Inc., 856 F.3d 1160, 1168 (8th Cir. 2017) (citing Unison Co. v. Juhl Energy
Dev., Inc., 789 F.3d 816, 821 (8th Cir. 2015)); see also 9 U.S.C. § 3. Here, the court agrees
with the Iowa district court that it is appropriate to continue the stay as to the AAU, because
there are circumstances under which Doe’s claims against the AAU could return to this
court, including dismissal of the arbitration, and because Doe’s claims on behalf of the
putative class will not necessarily be resolved by arbitration of Doe’s individual claims. In
short, continuation of the stay is entirely consistent with Iowa and federal law, including
the FAA.
       The court also finds no due process violation or undue burden on the AAU as the
result of continuing the stay of Doe’s claims against the AAU rather than dismissing them.
A stay of the action as to the AAU necessarily contemplates that the action will continue
against other parties, and rather than imposing a due process violation on the AAU, the
continued receipt of notices of filings in this action protects the AAU’s due process rights
by keeping the AAU apprised of matters potentially affecting it, if it should once again find
itself an active participant in this litigation. The burden of such monitoring is, in this
court’s view, minimal, compared to the potential prejudice to Doe and the putative class,

                                              6
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 7 of 13




if the AAU is dismissed, even without prejudice, for example, because of the possible
running of the statute of limitations on their claims.
       Finally, the court finds it unnecessary to grant the AAU’s request that this court
issue an order expressly addressing the existing stay and the AAU’s reservation of rights.
The stay issued by the Iowa district court has the same force and effect on removal of this
action as it had in that court. Moreover, if the AAU once again becomes an active
participant in this litigation, the AAU may assert reasonable grounds to reconsider rulings
on matters on which it has not been heard, because of the stay.
       Therefore, the AAU’s May 21, 2020, Motion To Dismiss is DENIED.


                             B.     BBI’s Motion To Remand
       The remaining motion now before the court is BBI’s May 21, 2020, Motion To
Remand To State Court. As mentioned, above, there is little overlap between this motion
and the AAU’s Motion To Dismiss.
       1.     Arguments of the parties
       BBI argues that it is seeking remand to the Iowa District Court for Johnson County,
because BBI does not believe this court has or will have continuing jurisdiction over this
matter. BBI argues that the diversity of citizenship between adidas and Doe created the
“interstate” case under CAFA that could properly be removed to this federal court, but that
adidas has been “effectively dismissed” from this lawsuit, where the court compelled
arbitration of Doe’s claims against adidas and stayed the case as to adidas. Because the
only remaining defendants are Stephen and BBI, both of whom are alleged to be Iowa
citizens, BBI asserts that “interstate” jurisdiction is now lacking. Furthermore, BBI argues
that this case falls under the “local controversy” exception to CAFA jurisdiction under
either 28 U.S.C. § 1332(d)(4)(A) or (B), because more than two-thirds of the putative class
“likely” share citizenship with the primary defendant, assuming that either Stephen or BBI
is the primary defendant. Under both subsection (A) and (B), BBI argues that it does not

                                              7
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 8 of 13




possess or have access to the investigative files of the Iowa Department of Criminal
Investigations, the Federal Bureau of Investigations, or the U.S. Attorney’s office to
identify victims of Stephen and determine their citizenship, but the founder of BBI, Jamie
Johnson, has personal knowledge and recall of the states of residency/citizenship where its
youth participants came from, and almost all were Iowa citizens/residents.             Under
subsection (A), BBI also argues that Doe and the putative class seek relief against Stephen
and BBI, both of which are also Iowa residents; that the principal injuries of all putative
class members arise from Stephen’s conduct in or significantly related to Iowa; and that
BBI is not aware of any other class actions filed against it with the same or similar factual
allegations.
       Doe’s response is that he “takes no position on the BBI’s Motion to Remand.”
adidas, on the other hand, strenuously opposes the Motion To Remand. adidas argues that
this court has subject matter jurisdiction pursuant to CAFA and that BBI has failed to meet
its burden of proving that any exception to CAFA applies. adidas argues that, while the
claims against it are stayed, there is no basis for remanding this action to state court,
because it remains a party, and this court continues to have subject matter jurisdiction under
CAFA, and it is too late to remand for any reason other than lack of subject matter
jurisdiction. adidas also argues that the “local controversy” exception does not apply, here,
under either of its statutory formulations, because even if other requirements are met, BBI
offers no adequate proof of citizenship of the putative class members.
       2.      Applicable law
       As mentioned, above, in the analysis of the AAU’s Motion To Dismiss, if the
requirements of CAFA jurisdiction are met, see Hargis, 674 F.3d at 788, CAFA jurisdiction
is not piecemeal, that is, applicable only to certain defendants, but applies to the entire
action, including the claims against BBI and Stephen. There is, however, an exception to




                                              8
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 9 of 13




such jurisdiction, called the “local controversy” exception, set out in 28 U.S.C.
§ 1332(d)(4). 3 As the Eighth Circuit Court of Appeals has explained,
                 [A] district court must decline to exercise jurisdiction [under
                 § 1332(d)(4)(A)] over a class action in which (1) more than
                 two-thirds of the class members in the aggregate are citizens of
                 the state in which the action was originally filed, (2) at least
                 one defendant “from whom significant relief is sought by

       3
           This provision states the following:
                 (4) A district court shall decline to exercise jurisdiction under
                 paragraph (2)—
                        (A)(i) over a class action in which--
                                (I) greater than two-thirds of the members of all
                                proposed plaintiff classes in the aggregate are
                                citizens of the State in which the action was
                                originally filed;
                                (II) at least 1 defendant is a defendant—
                                       (aa) from whom significant relief is sought by
                                       members of the plaintiff class;
                                       (bb) whose alleged conduct forms a
                                       significant basis for the claims asserted by the
                                       proposed plaintiff class; and
                                       (cc) who is a citizen of the State in which the
                                       action was originally filed; and
                                (III) principal injuries resulting from the alleged
                                conduct or any related conduct of each defendant
                                were incurred in the State in which the action was
                                originally filed; and
                        (ii) during the 3-year period preceding the filing of that class
                        action, no other class action has been filed asserting the same
                        or similar factual allegations against any of the defendants
                        on behalf of the same or other persons; or
                        (B) two-thirds or more of the members of all proposed
                        plaintiff classes in the aggregate, and the primary
                        defendants, are citizens of the State in which the action was
                        originally filed.
28 U.S.C. § 1332(d)(4).

                                                   9
     Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 10 of 13




              members of the plaintiff class” and “whose alleged conduct
              forms a significant basis for the claims asserted by the
              proposed plaintiff class” is a citizen of the state in which the
              class action was originally filed, (3) the principal injuries were
              incurred in the state in which the action was filed, and (4) no
              other class action alleging similar facts was filed in the three
              years prior to the commencement of the current class action.
              [28 U.S.C.] § 1332(d)(4)(A).
Atwood v. Peterson, 936 F.3d 835, 839 (8th Cir. 2019). Under subsection (B), the local
controversy exception applies if “two-thirds or more of the members of all proposed
plaintiff classes in the aggregate, and the primary defendants, are citizens of the State in
which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(B).
       As the Eighth Circuit Court of Appeals has also explained,
                     The burden of establishing this narrow exception lies
              with the party seeking remand. Westerfeld [v. Indep.
              Processing, L.L.C.], 621 F.3d [819,] 822 [(8th Cir. 2010)]; see
              S. Rep. No. 109-14, at 39 (emphasizing that the local
              controversy exception to CAFA jurisdiction “is a narrow
              exception that was carefully drafted to ensure that it does not
              become a jurisdictional loophole”). We review de novo the
              denial of a motion to remand to state court under CAFA.
              Hargis v. Access Capital Funding, LLC, 674 F.3d 783, 789 (8th
              Cir. 2012).
Atwood, 936 F.3d at 839; Hargett v. RevClaims, LLC, 854 F.3d 962, 965 (8th Cir. 2017)
(“Once a removing defendant has established CAFA’s jurisdictional requirements, the
burden shifts to the plaintiff to establish that the local-controversy exception applies.”);
Hood v. Gilster-Mary Lee Corp., 785 F.3d 263, 265 (8th Cir. 2015) (“The party seeking
remand bears the burden of proof for a CAFA exception.” (citing Westerfeld v. Indep.
Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010)).
       The Eighth Circuit Court of Appeals has made clear that, for purposes of the local
controversy exception, “citizen” has a meaning different from “resident,” where
“citizenship” requires permanence that “residence” does not. Hargett, 854 F.3d at 965.
Thus, merely establishing “residence” does not establish “citizenship,” for purposes of
                                             10
     Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 11 of 13




CAFA jurisdiction over a complaint or upon removal or for purposes of the “local
controversy” exception. Id. at 965-66. For example, the party relying on the exception
cannot simply extrapolate from “residency” to “citizenship” of any parties or rely on
nothing more than “guesswork.” Id. at 966. Last known addresses, mailing addresses, or
phone numbers are also insufficient to establish “citizenship.” Hood, 785 F.3d at 266.
Rather, the Eighth Circuit Court of Appeals has adopted the suggestion of the Seventh
Circuit Court of Appeals that two ways plaintiffs can meet their burden are the following:
“(1) affidavit evidence or statistically significant surveys showing two-thirds of the class
members are local citizens, or (2) redefin[ing] the class as only local citizens.” Id. (citing
In re Sprint Nextel Corp., 593 F.3d 669, 675-66 (7th Cir. 2010)). The “two-thirds”
requirement “is determined as of the date of the filing of the complaint (or amended
complaint).” Hood, 785 F.3d at 265 (citing 28 U.S.C. § 1332(d)(7)).
       “The local-controversy exception is narrow.” Hargett, 854 F.3d at 965 (citations
omitted)). As the Eighth Circuit Court of Appeals has explained, the narrowness of the
“local controversy” exceptions “means that the district court ‘should resolve any doubt
about the applicability of CAFA’s local-controversy exception against . . . the party who
seeks remand.’” Id. (quoting Westerfeld, 621 F.3d at 823).
       3.     Discussion
       The court is not persuaded by BBI’s assertions that remand of this action is
appropriate. First, BBI has failed to establish that the diverse defendant, adidas, is no
longer a party to this litigation, for the same reasons that that the AAU remains a party,
even though Doe’s claims against adidas have also been sent to arbitration. To put it
another way, contrary to BBI’s contentions, adidas has not been “effectively dismissed”
from this lawsuit where the case has only been stayed as to adidas pending arbitration of
Doe’s claims against adidas. Thus, BBI cannot establish that this court does not or will not
have continuing CAFA jurisdiction over this matter.



                                             11
      Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 12 of 13




       BBI also cannot establish that the local controversy exception applies, here, under
either subsection (A) or subsection (B). Atwood, 936 F.3d at 839 (allocating the burden to
the party seeking remand); Hargett, 854 F.3d at 965; Hood, 785 F.3d at 265. BBI
improperly blurs the line between “residence” and “citizenship” by asserting that the
founder of BBI, Jamie Johnson, has personal knowledge and recall of the states of
“residency/citizenship” where its youth participants came from, and almost all were Iowa
“citizens/residents.” As the Eighth Circuit Court of Appeals has made clear, “residency”
is not the same as “citizenship” and only “citizenship” of putative class members matters
for purposes of the exception. Hargett, 854 F.3d at 965-66. Mr. Johnson’s recollection of
the   “citizenship/residence”   of   participants   also   plainly   concerns   only   their
“citizenship/residence” at the time they were participants, but it suggests nothing but
guesswork as to their citizenship at the time the version of the Complaint asserting a CAFA
claim was filed. Hood, 785 F.3d at 265 (explaining that the “two-thirds” requirement “is
determined as of the date of the filing of the complaint (or amended complaint)” (citing 28
U.S.C. § 1332(d)(7))). Those recollections also fall well short of the sort of evidence of
citizenship that the Eighth Circuit Court of Appeals has recognized as adequate, such as
“(1) affidavit evidence or statistically significant surveys showing two-thirds of the class
members are local citizens, or (2) redefin[ing] the class as only local citizens.” Hood, 785
F.3d at 266 (citing In re Sprint Nextel Corp., 593 F.3d at 675-66). BBI’s purported
evidence of citizenship of the putative class members amounts to no more than
“guesswork,” which is simply not enough. Hargett, 854 F.3d at 966. Thus, this is a case
in which the narrowness of the local controversy exceptions means that this court “‘should
resolve any doubt about the applicability of CAFA’s local-controversy exception
against . . . the party who seeks remand,’” here, BBI. Id. at 965 (quoting Westerfeld, 621
F.3d at 823).
       Therefore, BBI’s May 21, 2020, Motion To Remand To State Court is DENIED.



                                            12
    Case 3:20-cv-00005-JAJ-CFB Document 40 Filed 06/23/20 Page 13 of 13




                             III.   CONCLUSION
     Upon the foregoing,
     IT IS ORDERED that
     1.    Defendant AAU’s May 21, 2020, Motion To Dismiss [Dkt. No. 28] is
DENIED; and
     2.    Defendant BBI’s May 21, 2020, Motion To Remand To State Court [Dkt.
No. 29] is DENIED.
     DATED this 23rd day of June, 2020.




                                      13
